DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Removal of the extra period at the end of claim 1. 
1. (Currently amended) A rollable flexible display device, comprising a reel and a flexible display module, the flexible display module rolling around the reel or stretching out from the reel under an external force, wherein two strip structures cover two sides of the flexible display module respectively, two first roller mechanisms are disposed on the strip structures respectively, two second roller mechanisms are disposed on two ends of the reel respectively, and the first roller mechanisms roll around the second roller mechanisms respectively during rolling-up or stretching of the flexible display module; 
wherein the first roller mechanisms comprise a first sub-roller mechanism and a second sub- roller mechanism, the first sub-roller mechanism comprises universal balls disposed on one side of the flexible display module and arranged along a longitudinal direction, the second sub-roller mechanism comprises universal balls disposed on the other side of the flexible display module and arranged along the longitudinal direction; 
the second roller mechanisms comprise a third sub-roller mechanism and a fourth sub-roller mechanism, the third sub-roller mechanism comprises a universal ball embedded in one of two ends of the reel, the fourth sub-roller mechanism comprises a universal ball embedded in the other end of the reel, the first sub-roller mechanism rolls around the third sub-roller mechanism, and the second sub-roller mechanism rolls around the fourth sub- roller mechanism; 
wherein two second auxiliary roller mechanisms are disposed symmetrically on each end of the reel respectively, two first auxiliary roller mechanisms are disposed on each of the strip structures and correspond to the second auxiliary roller mechanisms, and the first auxiliary roller mechanisms roll around the second auxiliary roller mechanisms respectively; 
wherein the two second auxiliary roller mechanisms are located on two sides of each of the second roller mechanisms, and central points of the two second auxiliary roller mechanisms and a central point of the second roller mechanisms form an isosceles triangle; and 2Application No.: 16/769,999Docket No.: 16020-000133-US-NP 
wherein a distance between centers of the two second auxiliary roller mechanisms is equal to a thickness of each of the strip structures.[[.]]

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings were received on 5/3/2022.  These drawings are acceptable.

Reasons for Allowance
Claims 1-2, 4, 8-12, 14, 18-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A rollable flexible display device, comprising a reel and a flexible display module, the flexible display module rolling around the reel or stretching out from the reel under an external force, wherein two strip structures cover two sides of the flexible display module respectively, two first roller mechanisms are disposed on the strip structures respectively, two second roller mechanisms are disposed on two ends of the reel respectively, and the first roller mechanisms roll around the second roller mechanisms respectively during rolling-up or stretching of the flexible display module; 
wherein the first roller mechanisms comprise a first sub-roller mechanism and a second sub- roller mechanism, the first sub-roller mechanism comprises universal balls disposed on one side of the flexible display module and arranged along a longitudinal direction, the second sub-roller mechanism comprises universal balls disposed on the other side of the flexible display module and arranged along the longitudinal direction; 
the second roller mechanisms comprise a third sub-roller mechanism and a fourth sub-roller mechanism, the third sub-roller mechanism comprises a universal ball embedded in one of two ends of the reel, the fourth sub-roller mechanism comprises a universal ball embedded in the other end of the reel, the first sub-roller mechanism rolls around the third sub-roller mechanism, and the second sub-roller mechanism rolls around the fourth sub- roller mechanism; 
wherein two second auxiliary roller mechanisms are disposed symmetrically on each end of the reel respectively, two first auxiliary roller mechanisms are disposed on each of the strip structures and correspond to the second auxiliary roller mechanisms, and the first auxiliary roller mechanisms roll around the second auxiliary roller mechanisms respectively; 
wherein the two second auxiliary roller mechanisms are located on two sides of each of the second roller mechanisms, and central points of the two second auxiliary roller mechanisms and a central point of the second roller mechanisms form an isosceles triangle; and 2Application No.: 16/769,999Docket No.: 16020-000133-US-NP 
wherein a distance between centers of the two second auxiliary roller mechanisms is equal to a thickness of each of the strip structures.
The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. Additionally, applicant has incorporated the allowable subject matter indicated in the non-final 2/22/2022. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts of record are same as the ones indicated in the non-final rejection 2/22/2022.
The primary reason for allowance of independent claim 11 the prior art of record, individually or in combination does not teach or fairly suggest:
A rollable flexible display device, comprising a reel and a flexible display module, the flexible display module rolling around the reel or stretching out from the reel under an external force, wherein two strip structures cover two sides of the flexible display module respectively, two first roller mechanisms are disposed on the strip structures respectively, two second roller mechanisms are disposed on two ends of the reel respectively, and the first roller mechanisms roll around the second roller mechanisms respectively during rolling-up or stretching of the flexible display module, wherein the second roller mechanisms comprises a universal ball disposed slidably on the reel, each of the first 3Application No.: 16/769,999Docket No.: 16020-000133-US-NP roller mechanisms comprises circular recesses and universal balls disposed in inner surfaces of the circular recesses respectively, and the universal ball of each of the second roller mechanisms and the circular recesses of each of the first roller mechanisms are disposed in a corresponding position; 
wherein the first roller mechanisms comprise a first sub-roller mechanism and a second sub- roller mechanism, the first sub-roller mechanism comprises universal balls disposed on one side of the flexible display module and arranged along a longitudinal direction, the second sub-roller mechanism comprises universal balls disposed on the other side of the flexible display module and arranged along the longitudinal direction; 
the second roller mechanisms comprise a third sub-roller mechanism and a fourth sub-roller mechanism, the third sub-roller mechanism comprises a universal ball embedded in one of two ends of the reel, the fourth sub-roller mechanism comprises a universal ball embedded in the other end of the reel, the first sub-roller mechanism rolls around the third sub-roller mechanism, and the second sub-roller mechanism rolls around the fourth sub- roller mechanism; 
wherein two second auxiliary roller mechanisms are disposed symmetrically on each end of the reel respectively, two first auxiliary roller mechanisms are disposed on each of the strip structures and correspond to the second auxiliary roller mechanisms, and the first auxiliary roller mechanisms roll around the second auxiliary roller mechanisms respectively; 
wherein the two second auxiliary roller mechanisms are located on two sides of each of the second roller mechanisms, and central points of the two second auxiliary roller mechanisms and a central point of the second roller mechanisms form an isosceles triangle; and 
wherein a distance between centers of the two second auxiliary roller mechanisms is equal to a thickness of each of the strip structures.
The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 11 and the function/operation of the claim 11 as described is not taught in any of the prior art(s) of record. Additionally, applicant has incorporated the allowable subject matter indicated in the non-final 2/22/2022. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts of record are same as the ones indicated in the non-final rejection 2/22/2022.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841